Title: From George Washington to William Denning, 5 July 1783
From: Washington, George
To: Denning, William


                        
                            sir
                            Head Quarters 5th July 1783
                        
                        General Bailey who will deliver this has some accounts against the United States which he wishes to have
                            early settled. & which he thinks are lodged in your Hands for that purpose.
                        This Gentleman has performed, to my knowledge, several beneficial Services for the U. States, for which he
                            deserves a just & reasonable Reward—should his Accounts come under your Direction, I wish you to give him such
                            Assistance & Dispatch in their Adjustment as may be in your power. I am &ca
                        
                            G.W.
                        
                    